Citation Nr: 1604904	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from July 1959 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 administrative decision in which the RO, inter alia, denied the appellant's claim for nonservice-connected death pension benefits.  The appellant filed a notice of disagreement in February 2014.  A statement of the case was issued in April 2014 and the appellant filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

In May 2014, the Veteran requested a Board hearing before a Veterans Law Judge  in Washington, D.C.  Thereafter, in an April 2015 communication, the appellant withdrew her Board hearing request.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that, with the exception of the Veteran's DD Form-214 and the January 2010 administrative decision, the documents consist of various adjudicatory documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that in a March 2015 submission. by the appellant appears to reflect a claim for recognition of T.K. as a helpless child of the Veteran-a matter which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such a matter, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam, and, hence, did not have war time service for VA pension purposes-the threshold eligibility requirement for nonservice-connected pension.


CONCLUSION OF LAW

As the basic eligibility requirements for entitlement to nonservice-connected pension are not met, the claim for nonservice-connected death pension is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2. 3.6 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of her claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).   

II.  Analysis 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. § 3.6(a).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue, in adjudicating a claim for nonservice-connected pension. 

Here, it is undisputed that the Veteran served on active duty from July 1959 to July 1962.  The Veteran's DD Form-214 indicates that he had one year and six months of foreign service in the United States Army Ryukyu Islands (USARYIS).  The record does not suggest, and the appellant has not alleged, that the Veteran served in Vietnam.  Hence, as the Veteran did not have war time service for VA pension purposes, the threshold eligibility requirement for nonservice-connected pension (and, in turn, nonservice-connected death pension), are not met.



The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the threshold eligibility requirement for nonservice-connected pension is not met, the appellant cannot establish entitlement to nonservice-connected death pension benefits.  Under these circumstances, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected death pension benefits is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


